DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 03/24/22 has been fully considered and entered. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven French on 7/8/22.
4.	The application has been amended as follows: 
	Cancel claim 22.
	Amend claim 19 as follows:
- -19. (Currently Amended) A silicon photonic mirror comprising: 
a silicon device layer on top of a BOX layer; 
a V-groove within the silicon device layer, the V-groove extending to the BOX layer and having a first angled wall and a second angled wall; 
a reflective coating on no more than one of the first and second angled walls of the V-groove; 
silicon on top of the reflective coating which fills the V-groove, an interface between the silicon filling the V-groove and the reflective coating forming a reflective surface of the mirror; and 
a nitride layer on top of, and overlapping, the silicon filling the V-groove, and wherein the reflective coating comprises a metal layer, an oxide layer, or both a metal layer and an oxide layer on the metal layer. - -

Reasons for Allowance
5.	Claims 1-6, 8-12 and 14-21 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a silicon photonic mirror comprising a buried oxide (BOX) layer on top of the silicon support layer; and a silicon device layer on top of the BOX layer; a cavity extending through the silicon device layer, the BOX layer and a region of the silicon support layer, the walls of the cavity including a planar underside surface defined by an overhanging portion of the silicon device layer, the planar underside surface being for vertically coupling light into and out of the silicon device layer, and an angled surface in the silicon support layer; and a metal surface applied to the planar underside surface, in combination with other recited limitations in the claim.  
Claims 2-3 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 4. Specifically, the prior art fails to disclose a method of fabricating a mirror, the method comprising the steps of providing a silicon-on-insulator (SOI) substrate, the SOI substrate comprising: a silicon device layer on top of a BOX layer; creating a V-groove in the silicon device layer, the V-groove extending to the BOX layer and having a first angled wall and a second angled wall; providing a reflective coating to just one of the first and second angled walls of the V-groove to create a mirrored surface, the reflective coating comprising a metal laver; and growing silicon on top of the reflective coating to fill the V-groove, an interface between the grown silicon and the reflective coating forming a reflective surface of the mirror.
Claims 5-6 and 8-10 depend from claim 4. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 11. Specifically, the prior art fails to disclose a silicon photonic mirror comprising a BOX layer; a V-groove within the silicon device layer, the V-groove extending to the BOX layer and having a first angled wall and a second angled wall; a reflective coating on no more than one of the first and second angled walls of the V-groove and comprising a metal layer; and silicon on top of the reflective coating which fills the V-groove, an interface between the silicon and the reflective coating forming a reflective surface of the mirror, in combination with other recited limitations in the claim.  
-4- 117232436.1Appin No. 16/866,419 Amdt date March 24, 2022 Claims 12 and 14-18 depend from claim 11. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 19. Specifically, the prior art fails to disclose a silicon photonic mirror comprising a BOX layer; a V-groove within the silicon device layer, the V-groove extending to the BOX layer and having a first angled wall and a second angled wall; a reflective coating on no more than one of the first and second angled walls of the V-groove; silicon on top of the reflective coating which fills the V-groove, an interface between the silicon filling the V-groove and the reflective coating forming a reflective surface of the mirror; and a nitride layer on top of, and overlapping, the silicon filling the V-groove, wherein the reflective coating comprises a metal layer, an oxide layer, or both a metal layer and an oxide layer on the metal layer, in combination with other recited limitations in the claim.  
Claims 20-21 depend from claim 19. 
The examiner agrees that the prior art is simply silent to such method and structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-6, 8-12 and 14-21 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883